Exhibit 10.1

Amendment and Consent

This Amendment and Consent, dated as of December 22, 2006 (this “Amendment”), to
Credit Agreement, dated as of October 26, 2005 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Alpha NR Holding, Inc., a Delaware corporation (“Holdings”),
Alpha Natural Resources, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders and Issuing Banks party thereto from time to time, and
Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and Issuing
Banks. Capitalized terms used herein but not defined herein are used as defined
in the Credit Agreement.

W i t n e s s e t h:

Whereas, the Borrower intends to acquire, directly or indirectly, more than 50%
but less than 100% of the membership interests in Gallatin Materials, LLC, a
Delaware limited liability company (“Gallatin”), and may acquire, from time to
time, more than 50% but less than 100% of the equity interests of other entities
(“Majority Owned Subsidiaries”);

Whereas, Holdings and the Borrower desire that Gallatin, and may desire that
other Majority Owned Subsidiaries, not be subject to certain of the affirmative
and negative covenants, representations and warranties and other provisions of
the Credit Agreement and other Loan Documents following consummation of the
Investment;

Whereas, Holdings and the Borrower have requested an amendment to the Credit
Agreement as set forth herein; and

Whereas, the Lenders signatory to an acknowledgment and consent to amendment (an
“Acknowledgment and Consent to Amendment”) and the Administrative Agent have
agreed to consent to such amendment on the terms and subject to the conditions
herein provided.

Now, Therefore, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Amendment. (a) As of the Effective Date (as defined below), the
Administrative Agent and each Lender signatory to an Acknowledgment and Consent
to Amendment hereby consent to the amendments to the Credit Agreement set forth
in clauses (b) and (c) of this Section 1.

(b) Section 1.01 of the Credit Agreement is hereby amended:

(i) by inserting the following text at the end of the defined term “Subsidiary”
immediately following the period:”

“Notwithstanding the foregoing, the term ‘Subsidiary’ shall not include any
Unrestricted Subsidiary except (i) where the term “Subsidiary” is used in
Sections 3.01, 3.08, 3.09, 3.10 3.12, 3.14, 3.15, 3.19, 5.04, 5.05, 5.06, 5.07
and 5.13 and (ii) for the purpose of determining whether a Default or an Event
of Default has occurred under clause (f), (h), (i) or (j) of Section 7.01, the
term “Subsidiary” shall include any Unrestricted Subsidiary if such Unrestricted
Subsidiary was, as of the last day of the then most recently ended fiscal
quarter of the Borrower, a ‘significant subsidiary’ (as defined in Article 1,
Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
Regulation is in effect on the date of this Amendment) of the Borrower;
provided, however, that, if it is necessary to exclude more than one
Unrestricted Subsidiary from clause (f), (h), (i) or (j) of Section 7.01 in
order to avoid a Default or an Event of Default thereunder, all excluded
Unrestricted Subsidiaries shall be considered to be a single consolidated
Unrestricted Subsidiary for the purpose of determining whether the ‘significant
subsidiary’ condition specified in clause (ii) above is satisfied.”;

(ii) by inserting the following defined term immediately after the defined term
“Unrestricted Cash and Cash Equivalents” and immediately prior to the defined
term “U.S. Bankruptcy Code”:

“‘Unrestricted Subsidiary’ shall mean any person that becomes a subsidiary of
Holdings as a result of an Investment made on or following December 7, 2006 in
accordance with Section 6.04 (and any existing or subsequently formed or
acquired subsidiary of such person) if (i) such subsidiary does not become a
Wholly Owned Subsidiary of Holdings as a result of such Investment and
(ii) within 10 Business Days of such Investment, Holdings provides written
notice to the Administrative Agent (a) identifying the person that has become a
subsidiary of Holdings as a result of such Investment and (b) specifying that,
pursuant to a resolution of the board of directors of Holdings, such subsidiary
shall be deemed to be an Unrestricted Subsidiary; provided that any such
subsidiary of Holdings that is an Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary, and may not be re-designated as an Unrestricted
Subsidiary, upon receipt by the Administrative Agent of written notice from
Holdings that from and after such notice such subsidiary shall cease to be an
Unrestricted Subsidiary.”; and

(iii) by inserting the following text at the end of the defined term “Domestic
Subsidiary Loan Party” or “Subsidiary Loan Party” immediately after the word
“Subsidiaries”:

“; provided that, notwithstanding the foregoing, the terms “Domestic Subsidiary
Loan Party” and “Subsidiary Loan Party” shall not include any Unrestricted
Subsidiary”.

(c) Article V of the Credit Agreement is hereby amended by inserting at the end
thereof (immediately following Section 5.14 of the Credit Agreement) a new
Section 5.15 as follows:

5.15. Unrestricted Subsidiaries. Cause each Unrestricted Subsidiary to: (i)
maintain entity records and books of account separate from those of Holdings and
its Subsidiaries; (ii) not commingle its funds or assets with those of any of
Holdings and its Subsidiaries; and (iii) provide that its board of directors or
other analogous governing body will hold all appropriate meetings to authorize
and approve such entity’s actions, which meetings will be separate from those of
Holdings and its Subsidiaries.

Section 2. Conditions Precedent. This Amendment shall become effective as of the
date (the “Effective Date”) on which each of the following conditions precedent
shall have been satisfied or duly waived:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(i) this Amendment, duly executed by the Borrower and Holdings, on behalf of
itself and each other Loan Party, and the Administrative Agent;

(ii) an Acknowledgment and Consent to Amendment, in the form set forth hereto as
Exhibit A, duly executed by each of the Required Lenders; and

(iii) such additional documentation as the Administrative Agent may reasonably
require.

(b) Payment of Costs and Expenses. The Administrative Agent and the Lenders
shall have received payment of all costs and expenses, including, without
limitation, all costs and expenses of the Administrative Agent and the Lenders
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent) in connection with this Amendment, the
Credit Agreement and each other Loan Document, as required by Section 5 hereof.

(c) Representations and Warranties. Each of the representations and warranties
contained in Section 3 below shall be true and correct.

Section 3. Representations and Warranties. Each of Holdings and the Borrower, on
behalf of itself and each Loan Party, hereby represents and warrants to the
Administrative Agent and each Lender, with respect to all Loan Parties, as
follows:

(a) After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by the Credit Agreement.

(b) The execution, delivery and performance by Holdings and the Borrower of this
Amendment have been duly authorized by all requisite corporate or limited
liability company action and will not violate the articles of incorporation or
bylaws (or other constituent documents) of Holdings or the Borrower.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof.

Section 4. Costs and Expenses. As provided in Section 9.05(a) of the Credit
Agreement, the Borrower agrees to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with this Amendment, including the reasonable fees, charges and
disbursements of counsel or other advisors for advice, assistance or other
representation in connection with this Amendment.

Section 5. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended and as waived hereby with respect to the
certain requirements outlined above, and this Amendment and the Credit Agreement
shall be read together and construed as a single instrument.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver or amendment of any other
provision of the Credit Agreement or any Loan Document except as and to the
extent expressly set forth herein.

(d) Each of Holdings, the Borrower and (by its acknowledgement hereof as set
forth on the signature pages hereto) each other Loan Party, hereby confirms that
the guaranties, security interests and liens granted pursuant to the Loan
Documents continue to guarantee and secure the Obligations as set forth in the
Loan Documents and that such guaranties, security interests and liens remain in
full force and effect.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Amendment.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 8. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

Section 9. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably Waives
Trial By Jury In Any Action Or Proceeding With Respect To This Amendment Or Any
Other Loan Document.

[Signature Pages Follow]

1

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

      Alpha NR Holding, Inc.

 
   
as Holdings
By: /s/ Vaughn Groves
 

 

Name: Vaughn Groves
Title: Vice President
 


 
    Alpha Natural Resources, LLC

 
   
as Borrower
By: /s/ Vaughn Groves
 

 

Name: Vaughn Groves
Title: Vice President
 


 
    Citicorp North America, Inc.,

 
   
as Administrative Agent
By: /s/ Raymond G. Dunning
 


 
     

 
   
Name:
  Raymond G. Dunning



    Title: Vice President

2





For the purposes of Section 5(d) hereof, each other Loan Party set forth below
hereby consents to this Amendment and confirms that all guaranties, security
interest and Liens granted by it, and all its other obligations, pursuant to the
Loan Documents remain in full force and effect.



      ALPHA NATURAL RESOURCES, INC.



      ALPHA COAL SALES CO., LLC

(a/k/a Metcoal Sales; a/k/a Spectrum Laboratories)



      ALPHA NATURAL RESOURCES

CAPITAL CORP.



      ALPHA TERMINAL COMPANY, LLC



      ESPERANZA COAL CO., LLC



      DICKENSON-RUSSELL COAL COMPANY, LLC



      DICKENSON-RUSSELL LAND AND RESERVES, LLC



      MAXXIM REBUILD CO., LLC



      MAXXUM CARBON RESOURCES, LLC



      AMFIRE, LLC



      AMFIRE HOLDINGS, INC.



      ALPHA NATURAL RESOURCES

SERVICES, LLC



      MAXXIM SHARED SERVICES, LLC



      AMFIRE WV, L.P.



      BROOKS RUN MINING COMPANY, LLC



      KINGWOOD MINING COMPANY, LLC



      AMFIRE MINING COMPANY, LLC



      ENTERPRISE MINING COMPANY, LLC



      ENTERPRISE LAND AND RESERVES, INC.



      RIVERSIDE ENERGY COMPANY, LLC



      SOLOMONS MINING COMPANY



      BLACK DOG COAL CORP.



      PARAMONT COAL COMPANY

VIRGINIA, LLC



      MCDOWELL-WYOMING COAL COMPANY, LLC



      HERNDON PROCESSING COMPANY, LLC



      KEPLER PROCESSING COMPANY, LLC



      LITWAR PROCESSING COMPANY, LLC



      PREMIUM ENERGY, LLC



      BUCHANAN ENERGY COMPANY, LLC



      CALLAWAY NATURAL RESOURCES, INC.



      CALLAWAY LAND AND RESERVES, LLC



      NICEWONDER CONTRACTING, INC.



      TWIN STAR MINING, INC.



      VIRGINIA ENERGY COMPANY, LLC

(a/k/a Alpha Virginia Energy Company, LLC)



      WHITE FLAME ENERGY, INC.



      MATE CREEK ENERGY, LLC



      POWERS SHOP, LLC

By: /s/ Vaughn Groves



    Name: Vaughn Groves
Title: Vice President



      ALPHA LAND AND RESERVES, LLC

By: /s/ Vaughn Groves



    Name: Vaughn Groves
Title: President and Manager

3